COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-11-00050-CV


IN RE REZA VAFAIYAN                                                       RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      We have considered relator’s “Petitioner’s Motion To Withdraw His Writ Of

Mandamus,” which we liberally construe as a voluntary motion to dismiss his

petition for writ of mandamus. It is the court=s opinion that the motion should be

granted; therefore, we dismiss relator’s petition for writ of mandamus.



                                                    PER CURIAM

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DELIVERED: March 1, 2011



      1
       See Tex. R. App. P. 47.4.